NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuitt
REGENTS OF THE UNIVERSITY OF MINNESOTA,
Plaintiff-Appellant,
V.
DAVID J. KAPPOS, UNDER SECRETARY OF
COMMERCE FOR INTELLECTUAL PROPERTY
AND DIRECTOR OF THE UNITED STATES
PATENT AND TRADEMARK OFFICE,
Defendant-Appellee,
and
AGA MEDICAL CORPORATION,
Defendant-Appellee.
2010-1321
AppeaI from the Ur1ited States District C0urt for the
Eastern District of Virginia in case n0. 09-CV-0951, Judge
Gera1d Bruce Lee.
ON MOTION
ORDER

REGENTS UNIV MINNESOTA V. KAPPOS
2
The Director of the United States Patent and Trade-
mark Office and AGA Medica1 C0rporation move for a 60-
day extension of time, until October 4, 2010, to file their
opening briefs The Regents of the University of Minne~
sota oppose in part
Upon consideration thereof,
IT ls 0RDERED THAT:
The motions are granted No further extensions
should be anticipated
AUG 1 B2U10
Date
cc: Kevin D. Connee1y, Esq.
Ta1‘a Norgard, Esq.
Raymond T. Chen, Esq.
s21
FOR THE COURT
/s/ J an Horbaly
J an Horb a1y
C1erk
U.S. C
TH
m3
§311
gir-
r_¥g
PEALS FOR
ClRCUIT
AUG 16 2010
1ANH0nBALY
susan